DETAILED ACTION
Application 16/484019, “CORE-SHELL-COMPOSITE PARTICLES FOR LITHIUM-ION BATTERIES”, is the national stage entry of a PCT application filed on 2/7/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 6/2/22.  

Response to Arguments
Applicant’s arguments filed on 6/2/22 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
The rejections under 35 USC 112b have been withdrawn in view of the amendments.

Applicant has noted that there is no prior art rejection of claims 5 and 6; however, these claims are referenced in the header and body of the rejections.

The examples of Liu exhibit most desirable performance for silicon particles of 30 nm and 80 nm, but deteriorated performance for silicon particles of 1000 nm diameter; therefore a skilled artisan would have found that the 30 nm to 1 micron recommended diameter of Liu must be followed in order to provide batteries with improved energy density and cycle life according to the Liu invention.  This Liu range lies below the claimed range, thus the claimed invention is nonobvious over Liu.  In response, claim 1 as filed on 6/2/22 recites silicon particles having an average particle size of at least 800 nm, thus Liu’s disclosed range of 30 to 1000 nm (paragraph [0013]) overlaps the claimed range.  Although Liu’s best performing embodiments are at 30 and 80 nm, the 1000 nm embodiment remains a valid teaching for demonstration of obviousness, notwithstanding any inferiority of the 1000 nm embodiment compared to the other embodiments.  MPEP 2123 II explains that nonpreferred embodiments remain valid prior art, even in light of a disclosure of better performing preferred embodiments. 

Yushin does not teach a core particle having the same structure as that of the instant invention.  In response, Yushin is merely relied on to teach the protective shell, whereas Liu is relied on to teach the core particle and structure thereof.  Therefore, Yushin’s failure to teach a core of the claimed structure is not a deficiency of the outstanding rejections.  

Yushin teaches multiple different embodiments and does not teach any of the particular embodiments has having an advantage over any of the other embodiments.  In response, Yushin is relied on to teach the use of a protective shell for the benefits pointed out in the outstanding rejections.  Yushin’s disclosure of alternate embodiments and other features does not somehow negate Yushin’s teaching of a protective shell as relied on by the Office.  As described in MPEP 2123 I, “[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain”.

Due to lack of examples or specific teachings, a skilled artisan at the time of invention could not practice the Yushin invention without undue experimentation.  Yushin is a non-enabling reference.  In response, applicant has previously argued that Yushin is a non-enabling reference.  The argument was considered (section 5d of the 3/3/22 Non-Final Rejection) but was not found persuasive for various reasons including that probative evidence supporting the argument was not provided.  To repeat the response of the 3/3/22 Non-Final Rejection: “[e]xamples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding… inoperability of the prior art”.  In this case, no such evidence of lack of enablement of Yushin has been presented and found persuasive, thus the argument is not persuasive.  Moreover, it is noted that: i), there is an initial presumption of enablement of prior art references (MPEP 2121 I), ii) the enablement is not limited only to the disclosure of the prior art reference, but further includes scope of an artisan’s own knowledge to fill any gaps present in the prior art disclosure (MPEP 2121.01), thus a finding of lack of enablement by the prior art requires more than simply stating that an example of a manner of making is not included in the body of a reference, and iii) a non-enabled or non-operative reference remains suitable for demonstration of obviousness; therefore, a showing of enablement is not required for a demonstration of obviousness of a claimed invention (MPEP 2121.01 II).  
Additionally, it is noted that applicant appears to conflate case law for determining enablement in the context of a 35 USC 112a rejection of an application, with a determination of operability of a reference for the purposes defining the prior art.  However, the considerations for each are different, for example, with prior art references being presumed to be enabled absent evidence to the contrary.  In this case, the only evidence that the Yushin references is not operable is the remarks of applicant’s counsel who posits that because of a lack of specific teachings, the skilled artisan could not produce the invention without undue experimentation (see 6/2/22 remarks at page 8-9).  This statement from counsel is insufficient to establish inoperability.  

There is no enablement in Yushin to use silicon particles larger than 100 nm.  In response, Yushin is merely relied on to teach the protective shell, with the core including larger silicon particles being taught by Liu.

Yushin is a non-analogous reference under the law (remarks at page 10).  In response, each of Liu, Yushin and the claimed invention are members of the battery art, and more specifically, the lithium-ion battery art.  

The pores of the Yushin core are 0.4 nm to 50 nm, a size which is incompatible with the larger pores of the Liu core.  In response, Yushin is merely relied on to teach the protective shell; therefore, the pores of the Yushin core do not need to be the same size as the pores of Liu.  The core of Liu is utilized in the combined embodiment of the art rejections.

While the Examiner hypothesizes that eliminating the reserved pores of Liu would facilitate conduction of lithium ions, there is no evidence that this is so, and it is factually indisputable that liquid electrolytes offer faster ion migration than do solid materials.  In response, firstly, applicant has failed to consider Yushin’s teachings that the presence of liquid/solvent electrolyte in the core may slow ion transport to the interior silicon particles compared to liquid-free embodiments (“the pores in the scaffolding matrix may be relatively small (for example, on the order of about 0.5-5 nm) and, in some cases (when, for example, the electrolyte infiltrates the pores) provide slow ion transport into the core of the composite particle”, paragraph [0102]; “the use of a porous, electrically-conductive scaffolding matrix in this manner provides several advantages, including: (i) it electrically interconnects active particles; (ii) it provides volume for particle expansion upon insertion of metal ions; (iii) it may provide paths for rapid access of ions into the surface of the particles” [paragraph [0047]).  Secondly, even if the ions transmission was slower without the liquid solvent, Yushin teaches the additional advantage that the outer shell is a protective shell which facilitates formation of the solid-electrolyte-interphase layer only on the outer surface of the composite particle by blocking electrolyte from entering the core and therein decomposing to form the low ion conductivity phase inside of the core (paragraphs [0067, 0102]).  This additional advantage is sufficient to make obvious to use of the protective core, even if as argued by applicant the ion transport was slowed due to the use of the liquid impermeable core.

Eliminating the reserved pores of Liu would eliminate the entire salient feature of the Liu invention.  In response, the modification of Liu in view of Yushin does not eliminate the reserved pores of Liu, but instead places a protective shell around the core particle of Liu.  The pores of the Liu core remain present and only the ion migration pathway is changed.  This change is for the benefit of protecting the core and/or improving the ion transport speed in view of the discussion above, and is therefore found to be an obvious change based on the prior art.

Yushin at paragraph [0101-0102] (drawn to Figure 11) teaches faster ionic diffusion because of channel pores 1114 rather than because of blocking of liquid phase from entering the core as alleged by the Office.  In response, paragraph [0102] teaches that as liquid electrolyte enters the bulk of the core, low ionic conductivity solid electrolyte interphase [SEI] forms within the bulk of the core, but that the channel pores 1114 can improve ionic transport by bypassing a portion of the core.  However, paragraph [0102] still teaches that the slowness of ionic transport within the core is due to the formation of the ion slow SEI phases.  Accordingly, blocking liquid from entering the bulk of the core is still taught to be desirable for preventing the formation of SEI phases within the bulk of the core, the SEI phases having “relatively low ionic conductivity” (paragraph [0102]) which would slow ionic transport.  As an improvement [or at least an alternative], Yushin also teaches embodiments at Figures 15 and 16 which includes the protective layer 208 that prevents liquid electrolyte from entering into the core so as to prevent SEI phase from forming within the core (paragraphs [0108-0109]).  Since the SEI phase is taught by Yushin as responsible for slowing ionic transport, Yushin does appear to teach that the use of the protective layer improves ionic transport to the core at least by blocking formation of SEI within the core.  The use of the protective shell remains an obvious addition to Liu for the benefit of blocking liquid electrolyte from entering the core.
Moreover, even if applicant’s argument that that the fast ion transport is due to the channel pores rather than the protective shell were found persuasive, this argument is insufficient to overcome the prima facie case of obviousness.  Specifically, Yushin teaches the use of the liquid impermeable layer as early as at Figure 2, and again in Figures 15 and 16 for the channeled embodiment.  The liquid impermeable layer 208 is provided at least for the benefit of protecting the core as described in paragraphs [0066-0067].  It would have been obvious to a person having ordinary skill in the art at the time of invention to protect the core in view of Yushin, even if the protection provided by the shell was coupled with slower, but still functional, ionic transport. 

The porosity of the Liu particles is necessary in order to provide intimate contact of electrolyte with silicon particles, and to remove the silica coating from the silicon particles.  In response, in the combined embodiment describes applying a protective layer of Yushin onto a previously formed core of Liu; therefore, the porous core of Liu remains.  Yushin clearly teaches that ionic transport through the liquid impermeable shell is possible and facilitates the lithium intercalation/deintercalation process; thus, the provision of the shell would not incapacitate the core of Liu.  The evidence of record does not support applicant’s argument that adding the protective layer of Yusin onto the core of Liu would provide an ineffective or nonfunctional embodiment.

 Yushin teaches a nonporous shell which is impermeable to liquid electrolyte; however, Liu teaches anodic Si/C particles that are porous and into which electrolyte may pass to fill the “local electrolyte reservoir”/”electrolyte storage containers” and essentially requires liquid electrolyte contact with the silicon particles for proper functioning of the material.  Therefore, modification of Liu by providing an electrolyte impermeable shell in view of Yushin destroys the functionality of Liu and provides an improper combination of references which cannot support a prima facie case of obviousness.  In response, although Liu does teach composite core particles comprising carbon phase and internal silicon particles, wherein lithium ions are conveyed to internal silicon particles using liquid electrolyte at least in part, Yushin also teaches composite core particles comprising carbon phase and internal silicon particles, but teaches that the lithium ions are not conveyed via a liquid electrolyte but via the carbon component (paragraph [0047]).  Yushin further teaches it is undesirable for the liquid electrolyte to enter the core particle (paragraph [0047]) possibly leading to consequences such as slowing of ionic transport (paragraph [0101]; paragraph [0102] describes slow ion transport as consequence of electrolyte infiltration) or decomposition to form solid electrolyte interphase SEI layers which have low ionic conductivity (paragraph [0102]).  Thus, even though Liu facilitates the lithium ion storage in particulate silicon using ion transport through liquid electrolyte, the Liu-Yushin combined embodiment offers an alternative, or even improved transport mechanism which achieves the same function of facilitating lithium ion storage using silicon.  The goal of Liu is to provide an anode material for a lithium ion battery.  The proposed modification of Liu in view of Yushin does not prevent achievement of that goal, and may even improve performance of the anode material.  Thus, the modification does not destroy the functionality of Liu.  

The recitation of claim 1 that the anode material of the lithium battery when fully charged “is only partially lithiated” is not a manner of operation, but is a physical parameter akin to “welded” or “expanded”.  In response, applicant’s argument is not found persuasive at least because the state of lithiation of the anode is a temporal feature of the battery, as the battery may transform between a state wherein the anode is charged with lithium to a state where the anode is depleted of lithium in a discharge state.  There is no evidence of record to suggest that the anode material of could not be fully lithiated by charging; therefore, setting a partially lithiated state as the “fully charged” state is found to be a manner of operating the device.  In support of the Office’s position, consider applicant’s published paragraph [0113] which clarifies that a lithium ion battery can be “configured and/or are generally operated in such a way that the material of the anode (anode material), in particular the core-shell composite particles, is only partially lithiated in the fully charged battery” [emphasis added].  
As to applicant’s comparative argument, “welded” and “expanded” may refer to a permanent state of a device, i.e. a structural feature of the device, such as a permanently welded mechanical device or “expanded graphite” which refers to a particular type of graphite known in the battery art.  In this case, the terms would be found to be structural features of a claimed product.  Alternatively, “expanded” could refer to a temporary state of a device, such as an expanded hot-air balloon vs a deflated hot-air balloon, with both hot-air balloons being structurally the same and unpatentable over one another as products.  In this case, “expanded” would be found by the Office to provide a limitation drawn to the manner of using the hot-air balloon. 

 As to claim 2, Liu teaches carbon source material precursors which are among those listed in claim 2, but does not teach these materials specifically for forming an impermeable shell, and Yushin teaches a shell obtained by carbonization but does not teach the precursors of claim 2.  Moreover, Yushin is non-enabling because Yushin does not suggest any material suitable as a precursor for carbonization to provide the shell.  The rejection of claim 2 is therefore improper with neither reference teaching the use of the claimed materials specifically for forming a nonporous shell.  In response, the outstanding rejection relies on both Liu and Yushin to teach the features of claim 2.  The Office has formed the rejection, acknowledging that Yushin does not teach the precursors of claim 2 for forming the carbonized shell, but finds that in view of Liu, a skilled artisan would have understood the claimed materials to be obvious to use as precursor for carbonization.  Applicant has not pointed out any reason why the references considered in combination do not teach as argued by the Office.  As to the argument of enablement, again the Office finds that applicant has misunderstood the requirements for operability of the prior art with respect to a finding of obviousness.  In formulating a rejection, the Office may consider all the teachings of both references, and may even consider information not contained in the references but found to be within the ordinary knowledge, skill and common sense of the skilled artisan at the time of invention.  MPEP 2141 II clarifies, “the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense… "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton… "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Thus, there is no requirement that only the single reference Yushin is considered in determining how to best make the carbonized shell.  If Yushin fails to teach a specific precursor material, it is certainly within the skill of the artisan to consider the teachings of Liu, the previously applied prior art reference, in order to fill that gap by providing an exemplary precursor material. 
 
As to claim 8, Aoyoma’s discussion refers to the charge capacity of silicon, not the charge capacity of the anode, which is not the same.  In response, the silicon serves as an active material which intercalates and deintercalates lithium ions to provide charging and discharging, thus the discussion of silicon lithiation of Aoyoma paragraph [0015] is particularly relevant to charging capacity of an anode.    

Aoyoma’s teaching of exemplary capacities of 2000 and 2500 mAh are not the same units as the claimed value of 800 to 1500 mAh/g.  In response, although the capacity values given in the text of Aoyoma are given in mAh, the capacity values of Tables 1-5 are reported in mAh/g, the same units as claim 10.  The 3/3/22 Non-Final Rejection cited both the text and the Tables in support of the rejection at section 20; however to remove ambiguity, the current rejection relies only on the capacity values given in Tables 1-5 for teachings of specific capacity values relevant to claim 9, 10 and/or 15. 

As to claim 14, the recited “obtained by physical construction employing cell balancing” recitation is not a product-by-process and is not a mode of operation.  Instead, the recitation describes a physical alteration of ratios of anode material which is finalized before construction of the battery.  In response, applicant’s argument describes a product-by-process limitation.  Applicant describes physically altering the anode material during manufacture of the battery to provide a finalized state yielding “partial lithiation” according to claim 14.  The product-by-process limitations describe the method of manufacture, as described in MPEP 2123, and is the appropriate analysis of the dependent limitation of claim 14.  The body of claim 14 does not explicitly or implicitly add any specific structure, beyond that taught by the prior art.  Thus, the analysis presented by the Office in the rejection of claim 14 is found to be proper.

As to claim 18, neither of the references disclose silicon particles having an average particle size of greater than 1 μm.  In response, it has been held that a prima facie case of obviousness may exist when the range taught by the prior art does not overlap but lies close enough to the claimed range that substantially the same properties would be expected (MPEP 2144.05 I).  In this case, Liu does teach the silicon particles having an average diameter of 30 nm to 1 μm (paragraph [0013]).  This range is infinitely close to the range of claim 18 without overlapping, since 1 μm is infinitely close to “> 1 μm”.  Thus, the claimed range is found to be obvious over Liu because a skilled artisan would have expected substantially the same behavior for the silicon particles at least at the higher end of the Liu range and the lower end of the claimed range, i.e. at 1 μm.

As to claim 19-20, the nondisclosure of a claim limitation in a reference cannot be construed so as to be interpreted to include [exclude?] that limitation; therefore, Liu does not fairly teach or suggest the feature that the pores are isolated pores not connected by channels.  Applicant further argues that the pores of Liu must be interconnected because if they were not interconnected, then aqueous liquid could not reach the silicon particles as is required for manufacture of the core.  In response, the Office has not improperly construed the nondisclosure of channels as a teaching of the absence of channels.  Instead, the Office has relied on the figures of Liu in combination with the written description to determine what is apparently taught by Liu.  As described in MPEP 2125 II, “[t]he description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.”  In this case, the drawing illustrates isolated pores, and the description describes the pores as “a plurality of local micro-electrolyte storage containers” at paragraph [0031].  Accordingly, a skilled artisan would reasonably understand the illustrated pores to be isolated and not connected by channels.  It is again noted that “not connected to one another via channels”, is interpreted in light of the channels of Zhang (USP 7722991) which is analogous art drawn to electrode material comprising porosity channels.  
As to the argument that the absence of channels would prevent aqueous acid from reaching the silica contained in the pores, the core of Liu comprises a porous carbon-based matrix through which liquid can penetrate; therefore, dedicated channels are not required for penetration of aqueous acid to reach the silica.

The arguments drawn to new claims 21-23 are moot in view of the new ground(s) of rejection necessitated by amendment.

The claimed invention achieves surprising and unexpected results in view of applicant’s Examples 2 and 3 which demonstrate improved cycling behavior for anodes based on 4.5 μm silicon particles compared to anodes based on 800 nm silicon particles (see applicant’s published paragraphs [0180] the comparison, [0143] to Example 2, and [0149] to Example 3).  In response, the argument of unexpected results is not found persuasive at least because: i) the evidence of improved performance is not commensurate in scope with the claimed invention.  More specifically, the improvement described at applicant’s published paragraph [0180] is only demonstrated to be attained at 4.5 μm compared to 800 nm, while the range of claim 1 (> 800 nm) lacks a maximum value.  The data of the specification does not appear to provide evidence for any large silicon particle embodiments other than the 4.5 μm embodiment; ii) the originally filed specification does not characterize the improved results as unexpected or surprising.  Applicant’s statement that the improved result is unexpected and surprising on page 17 of the remarks does not constitute evidence of unexpected results (MPEP 716.01(c)).  Accordingly, there is only evidence of record that the use of 4.5 μm silicon particle is desirable compared to 800 nm silicon particles, not that this improvement is unexpected or surprising; iii) applicant appears to only compare an 800 nm embodiment to the preferable 4.5 μm embodiment at paragraph [0180].  However, Liu teaches the use of silicon particles up to 1 μm in diameter, which is greater in diameter than the 800 nm comparative embodiment.  To be of probative value, the evidence of unexpected or surprising result should compare the claimed value to an embodiment which is as close or closer than that of the prior art (MPEP 716.02(e)).    


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the meaning of “global and/or local pores” is unclear. As to the meaning of global and local pores, applicant’s specification states “The silicon particles can be present in the pores (local pores) and/or outside the pores (global pores) in the matrix. The Si particles are preferably present in the pores” at published paragraph [0025].  This description is inadequate because it seems to define local and global pores based only on the presence or absence of silicon particles, meaning that the pores are otherwise indistinguishable.  If this is the case, it is unclear how the amended limitation which adds “global and/or local pores” changes the scope of the claim.  A clarifying explanation or correction is required.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Yushin (US 2014/0057179) and Aoyama (JP 2003-007342).
Regarding claims 1, 3-6, and 11-13, Liu teaches a lithium ion battery whose anode is based on an anode material (paragraph [0002, 0011-0013, 0021, 0051]) comprising: composite particles (Figure 4), wherein a core of the composite particles is a porous is a carbon-based matrix (item 1 is a core without an external shell; paragraph [0040]) containing silicon particles (items 3, paragraph [0040]) and global and/or local pores (items 2, paragraph [0040]).

Claim 1 as amended on 6/2/22 further requires the silicon particles have an average particle size of greater than or equal to 800 nm, a range not entirely taught by Liu.
However, Liu does teach the silicon particles having diameter of 30 nm to 1 micron (paragraph [0013]).
The prior art range overlaps the claimed range at 800 to 1000 nm; therefore, a prima facie case of obviousness exists.  

Claim 1 further requires that the average diameter of the pores is 50 nm to 22 microns, while claim 4 further narrows the pore average diameter to 65 nm to 19 microns, claim 5 further requires that the total pore volume of the composite particles is from 0.3 to 2.4 times the volume of the silicon particles present in the composite particles, and claim 6 further requires that the pores of the matrix contain silicon particles and the ratio of the diameter of the pores of the matrix to the diameter of the silicon particles is from 1.1 to 3.
Liu further teaches the silicon particles having diameter of 30 nm to 1 micron (paragraph [0013]), and wherein a ratio of the volume of the pores of the matrix containing silicon particles to a volume of the silicon particles is 1.0 to 3.0 (paragraph [0015]).
Liu does not expressly teach the pores having an average diameter of from 65 nm to 19 microns.  However, taking the volume of the pores as one to three times the volume of the silicon particles suggests a range of size for the pores lying within or at least substantially overlapping the claimed range.  Accordingly, the claimed pore size range of claims 1 and 4, and the diameter ratios of claims 5 and 6 are found to be prima facie obvious over the teachings of the cited art.
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was obvious over and not patentably distinct from the prior art device (MPEP 2144.04 IVA).  In this case, the recitation of relative dimensions in claims 1 and 4-6 do not appear to lead to or otherwise suggest a difference in performance of the claimed particles, compared to the composite particles as taught by the cited art.  
As to the requirement that the pore size is “determined by scanning electron microscopy”, this is a non-structural process limitation within this product claim.  

Claim 1 further requires that the core optionally contains one or more conductive additives selected from the group consisting of graphite, carbon black, carbon nanotubes, fullerenes, and graphene, with the proviso that the total amount of these conductive additives is ≤ 1 % by weight based on the total weight of the core-shell composite particles.  Claim 11 further requires that “the total amount of conductive additives is less than 100 ppm based on the weight of the core-shell particles”.  Claim 13 further requires that the core-shell composite particles contain no graphite.  Independent claim 12 is similar to claim 1, but requires that the core of the core-shell composite particles contain less than 1 weight percent graphite.
The core of Liu is taught (e.g. Figure 4) to include silicon particles (items 3), pore space (items 2) and a carbon matrix (item 1), the matrix formed by carbonization of a carbon precursor (paragraph [0024, 0049]).  Liu expressly distinguishes his inventive composite material from graphite-based carbon materials of the prior art (paragraph [0004]).  None of graphite or the conductive additives recited in claim 1 is taught to be an essential or desired component of the composite material core; therefore, their omission is inherent, or at least obvious as being the omission of a non-essential component (MPEP 2144.04 II).

Liu does not appear to teach an external nonporous* shell disposed on the core composite particle, the shell being a nonporous carbonized shell obtainable by carbonization of one or more carbon precursors and, as to the 6/2/22 amendment, free of any pores greater than or equal to 10 nm determined by a BJH method.
In the battery art, Yushin teaches a silicon/carbon composite material comprising a silicon/carbon core (paragraphs [0037, 0045-0046]) surrounded by a carbon based coating as a protective layer which is impermeable to electrolyte solvent (paragraph [0067]).  Yushin further teaches the shell being a carbonized shell obtained by carbonization of one or more carbon precursors (paragraph [0093, 0118]).
It would have been obvious to a person having ordinary skill in the art to form on a protective shell on the core particle of Liu, the shell absent of pores greater than 10 nm so that the shell may be functional as an electrolyte impermeable protective layer to protect the core as taught by Yushin.  
As to the requirement of claim 3 (as amended on 6/2/22) that the shell is absent of pores greater than 2 nm, the same reasoning applies in that it would have been obvious to form the liquid impermeable shell so as to be absent pores greater than 2 nm for the same benefit of providing a protective structure which is liquid impermeable in order to protect the core as taught by Yushin.  

It is noted that the requirement that the shell is “obtained by carbonization…” describes a manner of making the product, without implying any new and specific structure to the particle beyond that suggested by the cited art.  Such product-by-process limitations do not patentably limit product claims which are limited by structure (MPEP 2113).  
Similarly, as to the 6/2/22 amendment, the requirement that the pore sizes is determined by the BJH method (gas adsorption) in accordance with DIN 66134, is a nonstructural limitation which is not required to be taught by the prior art.  
*It is further noted that “nonporous” not interpreted to exclude pores, but is instead interpreted to describe a structure which is nonporous relative to the porous core, which contains pores of greater than 50 nm in diameter.  In other words, any structure which does not contain pores larger than 10 nm in diameter is interpreted to be “nonporous” in the context of the claimed invention.  This interpretation is confirmed by applicant on page 5 of the 5/5/21 remarks.

Claim 1 further requires that the anode material of the lithium ion battery, when fully charged, is only partially lithiated, which is not expressly taught by Liu.
However, as described in MPEP 2114, the manner of operating a device does not differentiate the device from the prior art.  In this case, the “fully charged” state of the battery is a controllable operating parameter than can be set and selected as a manner of operating the device, such that the “fully charged” state leaves the anode only partially lithiated.**  
**In support of this assertion by the Office, consider applicant’s published paragraph [0113], emphasis added, which clarifies that a lithium ion battery can be “configured and/or are generally operated in such a way that the material of the anode (anode material), in particular the core-shell composite particles, is only partially lithiated in the fully charged battery”.
Accordingly operating a battery such that ‘the anode material of the lithium ion battery, when fully charged, is only partially lithiated’ describes a manner of using the battery rather than a structural feature of the battery; therefore, this limitation does not patentably distinguish the claimed product from that of Liu.
Alternatively, in the battery art, Aoyama teaches that a battery comprising a negative electrode active material including silicon which is lithiated by lithium ions during charging should be less than fully lithiated at full charge for the benefit of avoiding undesirably large expansion of the active material (paragraph [0015]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the lithium ion battery of Liu such that the anode material of the lithium ion battery, when fully charged, is only partially lithiated for the benefit of avoiding undesirably large expansion of the active material as taught by Liu.

Regarding claim 2, the cited art remains as applied to claim 1.  As previously described, Yushin teaches a shell obtained by carbonization of a precursor to protect the composite particle.  Yushin further teaches the precursor generally as being a polymer (e.g. paragraph [0118]), but does not expressly teach the polymer being selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms.
However, Liu does teach carbon source precursor material being of a type selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms (e.g. “sucrose” at paragraph [0024]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a material of a type selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms as the precursor of the shell layer since this type of material was known in the art at the time of invention as useful specifically as the precursor material for providing a carbon component within a composite active material.  
It is noted that the requirement that the shell is “obtained by carbonization…” describes a manner of making the product, without implying any new and specific structure to the particle beyond that suggested by the cited art.  Such product-by-process limitations do not patentably limit product claims which are limited by structure (MPEP 2113).  


Regarding claim 8, Liu remains as applied to claim 1.  Liu does not appear to teach wherein the anode in the fully charged lithium ion battery is charged to an extent of from 800 to 1500 mAh/g, based on the mass of the anode.
However, Aoyama teaches that the amount of lithiation in the fully charged state should be simultaneously made high for the benefit of providing high capacity and made low for the benefit of inhibiting undesirable expansion (paragraph [0015]).  These competing factors make the degree of lithiation a result-effective variable which is obvious to optimize as described in MPEP 2144.05.   
It would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the degree of lithiation of the anode active material in the charged state for the benefit of balancing the competing factors as taught by Aoyama.  Moreover, the degree of lithiation is coupled to the capacity of the battery; therefore, optimization so as to yield a fully charged lithium ion battery having a charged capacity of 800 to 1500 mAh/g is also obvious as being the optimization of a known result-effective variable.

Regarding claims 9, 10 and 15, Liu remains as applied to claim 1.  Liu does not appear to teach wherein i) the ratio of lithium atoms to silicon atoms in the fully charged anode material is ≤ 4.0 as in claim 9 or ≤ 2.6 as in claim 15, and ii) the capacity of the silicon of the anode material of the lithium ion battery is utilized to an extent of ≤ 80%, based on the maximum capacity of 4200 mAh per gram of silicon.
However, Aoyama teaches that a silicon-lithium system could be lithiated to values of x = 5 at paragraph [0005], but paragraph [0015] teaches lithiation only to values of x<4 [which is 80% of x=5], preferably 2 ≤ x ≤ 2.6, for the benefit of suppressing undesirable swelling.  Aoyama further teaches various capacity values lower than 80% of 4200 mAh/g at Tables 1-5.  
It would have been obvious to a person having ordinary skill in the art at the time of invention to lithiate only to a Li:Si ratio of 2.6 or less and to utilize a battery capacity ≤ 80% of the 4200 mAh per gram maximum capacity of silicon, for the benefit of insuring that undesirable swelling associated with over lithiation is avoided as taught by Aoyama.

Regarding claim 14, the cited art remains as applied to claim 1.  Claim 14 further requires that partial lithiation of the anode material is obtained by physical construction employing cell balancing.
This is a product-by-process limitation which does not necessarily impart any specific structure to the claim beyond that taught by the prior art.  As described in MPEP 2113, “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.

Regarding claim 16, the cited art remains as applied to claim 1.  Claim 16 further requires that pores in the carbon matrix are formed from removable pore formers.
This is a product-by-process limitation which does not necessarily impart any specific structure to the claim beyond that taught by the prior art.  As described in MPEP 2113, “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.
For completeness of record, it is noted that Liu does teach forming pors from removable pore formers (paragraphs [0050-0051]).

Regarding claim 17-18, the cited art remains as applied to claim 1.  Claim 17 further requires that the mean particle size of the silicon particles is ≥ 1 μm, while claim 18 further requires that the mean particle size of the silicon particles is > 1 μm, ranges not expressly taught by Liu.
However, it has been held that a prima facie case of obviousness may exist when the range taught by the prior art overlaps the claimed range, or even does not overlap but lies close enough to the claimed range that substantially the same properties would be expected (MPEP 2144.05 I).
 In this case, Liu does teach the silicon particles having an average diameter of 30 nm to 1 μm (paragraph [0013]).  This range overlaps the range of claim 17 at least at 1 μm, and is infinitely close to the range of claim 18 without overlapping, since 1 μm is infinitely close to “> 1 μm”.  Thus, the claimed range is found to be obvious over Liu because a skilled artisan would have expected substantially the same behavior for the silicon particles at least at the higher end of the Liu range and the lower end of the claimed range.

Regarding claims 19 and 20, the cited art remains as applied to claim 1. Liu further teaches the pores isolated from one another and not connected to one another via channels*** (Figure 4, “a plurality of local micro-electrolyte storage containers” at paragraph [0031]). The pores of Liu are illustrated and described in an isolated manner and are not disclosed to be connected to one another via channels.
***It is noted that applicant’s specification contains limited description as to the intended meaning of “not connected to one another via channels”, thus this limitation is interpreted in light of the channels of Zhang (USP 7722991) which is analogous art drawn to electrode material comprising porosity channels.

Regarding claim 22, the cited art remains as applied to claim 1. Liu further teaches wherein local pores are present and the local pores of the matrix each contain only one silicon particle (see Liu Figure 4).

Regarding claim 23, the cited art remains as applied to claim 1. Liu further teaches that the silicon particles are present in pores of the matrix (see Figure 4).  
Lee does not expressly teach that the silicon particles have an average particle size of greater than or equal to 800 nm to 12 microns.  However, Liu does teach the silicon particles having diameter of 30 nm to 1 μm (paragraph [0013]).  The prior art range overlaps the claimed range at 800 to 1000 nm; therefore, a prima facie case of obviousness exists.  


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Yushin (US 2014/0057179), Aoyama (JP 2003-007342) and Hirowatari (US 2015/0303513).
Regarding claim 7, Liu remains as applied to claim 1.  Liu does not appear to teach wherein the ratio of the lithium capacity of the anode to the lithium capacity of the cathode is ≥ 1.15. 
In the battery art, Hirowatari teaches the ratio of the lithium capacity of the anode to the lithium capacity should preferably be between 2 and 6 for the benefit of optimizing space, capacity and cycle durability (paragraph [0038]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to set the ratio of the lithium capacity of the anode to the lithium capacity of the cathode to ≥ 1.15 for the benefit of optimizing space, capacity and cycle durability of the battery as taught by Hirowatari.


Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Yushin (US 2014/0057179), Aoyama (JP 2003-007342) and Kim (US 2014/0050983).
Regarding claim 21, Liu remains as applied to claim 1.  Liu does not appear to teach wherein the mean particle size of the silicon particles is from 4.5 to 7 microns.  
In the battery art, Kim teaches a negative electrode active material including silicon particles, wherein the silicon particles have average diameter of 0.3 to 5 microns, with this range being functional to suppress volume expansion and improve cycle-life (paragraph [0049)).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the silicon particles of Liu to have an average size d50 0.3 to 5 microns because this range represents a known range for silicon particles used in the art at the time of invention to provide a material having desirably suppressed volume expansion and improved cycle-life characteristics as taught by Kim. This range overlaps the claimed range of 4.5 to 7 microns; therefore, a prima facie case of obviousness exists as described in MPEP 2144.05.
As described in MPEP 2123, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments... A Known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”. Thus, even if the Kim disclosed 0.3 to 5 micron range lies outside the 30 nm to 1 micron preferable range of Liu (Liu paragraph [0013]), the Kim disclosed range is nevertheless disclosed as a useable alternative range within the prior art, and therefore represents valid prior art demonstrating obviousness at the time of invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723